HARDIN, P. J.
The constitutionality of the charter was declared by the late general term, Fifth department, when this case was before it, and the opinion delivered in this case is reported in 90 Hun, 171, 35 N. Y. Supp. 786. In Re Livingston Street, 82 N. Y. 621, a charter with provisions quite similar to the charter of the city of Rochester was under review, and it was said the trustees “may, in their discretion, confirm or annul the report.” Following what was said in the two cases cited, I am constrained to vote to affirm the judgment All concur, except FOLLETT, J., dissenting.
Judgment affirmed, with costs.
This action was begun May 5,1895, to restrain the defendant from applying for the appointment of commissioners to reappraise the damages which would be occasioned her by taking her property for the purpose of opening a street in the city of Rochester. The defendant is a municipal corporation of this state, existing under chapter 14 of the Laws of 1880, and the acts amendatory thereof and supplementary thereto. By section 168 of said act, as amended by chapter 120 of the Laws of 1882, and by chapter 190 of the Laws of 1892, the common council of said city is authorized to open new streets; and by section 173, as amended by chapter 561 of the Laws of 1890, and by chapter 190 of the Laws of 1892, it is provided that, when the common council shall determine to open a new street, it shall enter on its minutes a resolution declaring such determination, and describing the land to be taken therefor, which may be acquired by purchase of the owner, or, in case the city and the owner are unable to agree, by condemnation. The proceedings are prescribed by section 174, as amended by chapter 190 of the Laws of 1892, and the sections following. The plaintiff is the owner in fee of lots Nos. 7 and 8 of the Atwater & Andrews’ tract in said city. August 22, 1893, the common council of the city passed a resolution that a new street should be opened, 90 feet wide, extending from Central avenue to Granger street, and that it was necessary to acquire both of the plaintiff’s lots for that purpose. Being unable to acquire the lots by purchase, the common council applied to the county court of the county of Monroe, pursuant to section 175 of the city charter, as amended by chapter 120 of the Laws of 1882, and by chapter 190 of the Laws of 1892, “for the *932appointment of commissioners to ascertain and appraise the compensation which the owners, tenants, or occupants of such lands and buildings, or rights and easements therein desired, or persons interested therein to be taken, will be entitled to for the same.” January" 18, 1894, three commissioners were appointed by said county court, who, after hearing the evidence of the parties in interest, duly made and filed March 28, 1894, with the clerk of the county of Blonroe, their report, by which they appraised th'e -compensation to be made by the city to the plaintiff at the.sum of $40,000. Section 17-9 of the charter provides: “Upon the filing of such report the said common council shall assign a time for hearing objections to the confirmation thereof, and at the time assigned shall hear the allegations of all persons interested, and may take proof in relation thereto from time to time, and shall confirm the said report, or may set the same aside and refer the matter to the same or to new commissioners to be appointed by the said court as before, who shall, thereupon, proceed as hereinbefore provided. But the common council may set aside said report and abandon said improvement at any time before the final confirmation of the assessment roll hereafter mentioned.” March 29, 1894, the common council fixed April 3, 1894, as the day for hearing the objections to the confirmation of the report, on which date the report was brought up for action. No objections to its confirmation were made, except by Alderman Rauber, who represented the ward wherein .the lots are situated, who stated that in his opinion the award ■of damages was excessive, and that the value of the property did not exceed $20,000, and by the assistant city attorney, who stated that in his ■opinion the award was excessive, and that the market value of the property ■did not exceed $15,000 or $16,000. No evidence in relation .to the objections was taken, and thereupon the following resolution was adopted: “Resolved, that the report of the commissioners in the matter of opening a street from Central avenue to Granger street, presented to this common council March 29, 1894, be, and the same is hereby, set aside and referred back, to new commissioners, to be appointed by the Monroe county court, as provided by section 179 of the city charter; and the city attorney is hereby directed to malee the necessary application.” Thereafter the city attorney gave notice to the plaintiff that an application would be made to the county court of the county of Monroe, on May 7, 1894, for the appointment of new commissioners to ascertain and appraise the compensation which the plaintiff was entitled to by reason of taking her lots for said street. May 5, 1894, this action was begun to restrain such proceedings, and an injunction was granted pendente lite restraining such proceedings. On granting the injunction, an opinion was written by the learned special term, which is reported in 8 Blisc. Rep. 652, and 29 N. Y. Supp. 1005, holding that section 179 was unconstitutional. On an appeal to the general term the order was reversed (90 Hun, 171, 35 N. Y. Supp. 786), the general term holding that the section was constitutional. An appeal was taken to the court of appeals, which was dismissed (155 N. Y. 619, 50 N. E. 291), without considering the merits of the question. The issues in the action were brought to trial May 14, 1898, at a special term, the facts being agreed upon by the litigants. The learned special term found the facts as stipulated, and directed a judgment dismissing the complaint, with costs. From the judgment entered, Blay 23, 1898, on said decision, this appeal is taken.